DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 19 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Prince on January 31, 2021.
The application has been amended as follows:
Claim 1 – line 8, after “a first angle of” and before “45 degrees”, delete “about”
Claim 2 – line 2, after “scraper located on” and before “end opposite”, delete ” the handle” and insert “an” – to recite “scraper located on an end opposite”
Claim 3 – line 3, after “handle and one the” and before “end”, insert “one” – to recite handle and on the one end”
Claim 5 – line 6, after “said” and before “hook”, insert “C-shaped” 
Claim 5 – line 6, after “mounted on” and before “side opposite”, delete “the” and insert “a” 
Claim 5 – line 6, after “thereon”, delete “;” and insert “.” 
Claim 8 – line 6, after “a working position” insert “of the grasping device” 
Claim 17 – line 4, after “and the” and before “having” delete “other end” and insert “end opposite” – to recite “and the end opposite having thereon a brush”
Claim 17 – line 8, after “located on” and before “backside”, delete “said” and insert “a” 
Claim 17 – line 10, after “being” and before “C-shaped”, delete “shaped-like” 
Claim 17 – line 13, after “extending” and before “along”, delete “at” 
Claim 17 – line 23, after “said” and before “hook”, insert “C-shaped” 
Claim 17 – line 23, after “mounted on” and before “side opposite”, delete “the” and insert “a” 
Claim 18 – line 3, after “the” and before “hook”, insert “C-shaped” 
Claim 18 – line 3, after “hook” and before “said”, delete “on” and insert “of” 
Claim 19 – line 3, after “the” and before “hook”, insert “C-shaped” 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated November 15, 2021 to claims 1 – 19 in regards to rejection of Simons (U.S. Patent No. 5,913,558) are found to be persuasive and after further consideration, independent claims 1 and 17 are allowable. 
Although Simons generally teaches a snow/ice cleaning tool with the limitations of the claims, Simons does not teach, suggest or make obvious the snow/ice cleaning tool comprising a grasping device having a C-shaped hook having a first arm extending along a first arm axis at a first angle of 45 degrees +/- 30 degrees from a longitudinal axis of the snow/ice cleaning tool, the C-shaped hook having a second arm, extending at along a second arm axis from a distal end of the first arm to form an angle orthogonal to a side tangential plane that extends parallel to the longitudinal axis of the snow/ice cleaning tool, with the additional elements of the claim as required by claims 1 and 17.  
Claims 1 – 19 and 18 – 19 are allowable as being dependents of allowed claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723